Citation Nr: 1727047	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-44 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for phlebitis, right leg.

2.  Entitlement to service connection for phlebitis, right leg.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's request to reopen his claim of entitlement to service connection for phlebitis, right leg.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in September 2016, the Veteran requested a videoconference hearing before the Board.  However, in a statement dated in June 2017, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704 (e) (2016).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening a previously denied claim, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The issue of entitlement to service connection for phlebitis of the right leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  Service connection for phlebitis of the right leg was severed in a June 1960 rating decision; the Veteran notified of the decision and his appellate rights, but he did not timely appeal the decision.  

2.  Evidence associated with the claims file subsequent to the June 1960 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for phlebitis of the right leg.  

CONCLUSIONS OF LAW

1.  The June 1960 rating decision that severed service connection for phlebitis of the right leg is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  Evidence received since the final June 1960 rating decision is new and material; therefore, the claim of entitlement to service connection for phlebitis of the right leg is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify and assist.  A thorough review of the claims file reveals that the development conducted by VA in this case fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Factual background & Analysis-Claim to reopen S/C for phlebitis, right leg.

Historically, service connection was originally granted for phlebitis of the right leg, with an effective date of February 28, 1946, in a March 1946 rating decision.  However, in June 1959, VA sent the Veteran notice of a proposal to sever service connection for phlebitis of the right leg, and service connection was ultimately severed in a June 1960 rating decision.  The Veteran did not file a timely appeal. Consequently, the June 1960 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In February 2015, the Veteran filed a request to reopen the claim for service connection for a right leg disorder (VA Form 21-526EZ).  That request was denied in a June 2015 rating action which is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration is whether new and material evidence has been received to reopen the claim for service connection for phlebitis of the right leg.  

If a claimant does not file a notice of disagreement within one year of an AOJ disallowance of service connection, the AOJ denial becomes final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  Finality can be prevented by the addition of new and material evidence within the appeal period of an unappealed decision, until the AOJ addresses such evidence.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In this case, VA did not receive a notice of disagreement with the June 1960 decision within one year of the notification of the decision and no relevant evidence was added to the record during the appeal period.  The June 1960 decision therefore became final.  

A claim that is the subject of a final AOJ disallowance shall be reopened if new and material evidence is presented or secured with respect to the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

 For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would trigger the Secretary's duty to provide a medical examination or opinion. (For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The evidence of record at the time of the June 1960 rating decision includes the service treatment records (STRs).  The STRs indicate that the induction examination, in December 1942, was negative for any complaints or findings of any problems with the right leg.  The STRs indicate that the Veteran was seen in July 1943 for complaints of swelling in the right foot and leg.  The Veteran indicated that he has had swelling of the right foot and leg since age 10 or 12, relieved by rest and elevation of the foot.  He also reported occasional attacks of reddening of the skin and pain in the right leg and ankle.  The impression was lymphedema, right leg, chronic, EPTI.  A clinical note reported that the Veteran was admitted to the hospital on July 20, 1943; he was discharged on July 28, 1943, and the final diagnosis was other disease of circulatory system, lymphatic, manifested by thickening of the skin and enlargement of the entire right lower extremity, chronic, moderate.  It was determined that the condition existed prior to induction, and was unimproved.  On July 30, 1943, it was noted that the Veteran had some pitting edema above his boot top, but no edema of lower 1/3 of the leg or foot.  In November 1943, the Veteran was hospitalized for swelling of the right leg; it was noted that he had had swelling on and off of the right leg since age 12.  The impression was lymph edema, right leg, and possible obstruction to deep vein.  In June 1945, the Veteran was admitted to a hospital with a history of chronic swelling of the right leg and foot over the last several years, particularly when marching or working over long periods.  Following examination, he was diagnosed with lymphodema, cause undetermined, right leg.  

Based on the STRs, in March 1946, the RO granted service connection for phlebitis, right leg, evaluated as 10 percent disabling, effective February 28, 1946.  

Received in April 1948 was a medical statement from Dr. J. R. Hamilton from the Willis C. Campbell Clinic, .dated in April 1943, wherein he stated that the Veteran was seen at the clinic in October 1939, at the age of 15, with a history of "painful, pitting edema, right groin to toes, progressive for the past two years, gradual onset.  A week ago, patient developed an area of acute inflammation over right leg between knee and ankle with red shiny sharply demarcated, accompanied by fever and general malaise and kernel in the groins."  The diagnosis was acute lymphangitis, superimposed or chronic lymphedema.  Dr. Hamilton stated that the Veteran was treated at different times in the clinic for recurrent attacks through 1940, with his last visit being February 18, 1941.  Dr. Hamilton noted that Veteran's treatment consisted of supportive measures with elastic stocking and vaccine therapy.  Dr. Hamilton reported that the swelling persisted throughout this period of observation.  

On the occasion of a VA examination in March 1952, the Veteran reported problems in the right leg since age 14.  He indicated that he was a farmer prior to service and was still farming.  The Veteran also reported that the right leg swells up in the day and goes down at night; again, he noted that this has occurred since age 14.  Following a physical evaluation, the pertinent diagnosis was phlebitis, chronic, right leg.  

By a rating action in June 1959, the RO determined that the March 1946 grant of service connection for phlebitis, chronic, right leg, involved clear and unmistakable error in that aggravation during service of phlebitis, chronic, right leg, was not shown.  

As noted above, in February 2015, the Veteran requested that his claim of entitlement to service connection for phlebitis of the right leg be reopened.  

Evidence added to the record since the June 1960 rating decision includes STRs, which show that the Veteran received treatment for diseases of the circulatory system, manifested by swelling of the right leg.  

Submitted in support of the claim were private treatment reports from several providers dated in February 2015.  Among the records is a treatment note from Dr. Kishore K. Arcot at the Memphis Vein Center, dated in February 2015, wherein it was reported that the Veteran was seen with a history of chronic atrial fibrillation, aortic stenosis with exertional weakness as well as worsening of the right lower extremity non-pitting edema.  It was noted that the Veteran had chronic lymphedema of the right lower extremity, which he probably developed at least 50 years ago, secondary to an injury preventing lymphatic inflow causing worsening of lower extremity.  

Among the records was a medical statement from Dr. Clarey R. Dowling, dated in February 2015, who reported that the Veteran was a regular patient.  Dr. Dowling noted that the Veteran had a longstanding chronic lymphedema in his right lower extremity.  Dr. Dowling stated that the Veteran has had this problem dating back to his military service over 50 years ago.  Dr. Dowling observed that the Veteran was in the military years ago, and he noted that the climate of the Veteran's service could have aggravated his edema condition and definitely made his condition worsen over the years.  

Also included with the records was a statement from Dr. David Iansmith, dated in February 2015, indicating that the Veteran had been his patient for over 15 years and he had had vascular issues in his right lower extremity the entire time as well as prior to that time.  Dr. Iansmith stated that he has overseen the Veteran's care and has observed that these vascular issues have gotten progressively worse.  

Of record is a lay statement, dated in September 2016, wherein the Veteran maintained that the conditions of the war and always on the move contributed to and aggravated his pre-existing below the right knee and foot edema.  The Veteran reported being hospitalized in Germany for treatment of his foot condition before returning to duty in Munich.  The Veteran argued that the halftrack duty and related constant movement, and living conditions in the field, including weather and sanitary conditions, did contribute and aggravated his edema condition.  

Of record is another medical statement from Clarey R. Dowling, dated in September 2016, indicating that the Veteran has been his patient since 1987.  Dr. Dowling noted that the Veteran related that he had problems with his legs to a minor degree before going to war, but stated that the demanding training camp and hardship of war aggravated this condition.  Dr. Dowling stated that the condition has been with the Veteran ever since the war and has definitely worsened over the years.  

Based upon the reasons for severing service connection, the Board finds that the Veteran has provided evidence that is both new and material.  The medical evidence indicating the possible aggravation of the Veteran's phlebitis of the right leg during military service is new and material.  The evidence had not previously been submitted to the RO and it relates to aggravation, an unestablished fact in the June 1960 rating decision.  Specifically, the Board finds that the February 2015 medical statement from Dr. Dowling, stating that the Veteran was in the military years ago, and the climate of his service could have aggravated his edema condition and definitely made his condition worse over the years, raised a reasonable possibility of substantiating the Veteran's claim for service connection for phlebitis of the right leg.  See 38 C.F.R. § 3.156 (2016).  

Evidence received since the June 1960 rating decision also includes the Veteran's statements indicating that the halftrack duty and related constant movement, and living conditions in the field, including weather and sanitary conditions, did contribute and aggravated his edema condition.  Based upon the reasons for the prior denial, the evidence indicating the phlebitis of the right leg had been aggravated by service is new and material.  Specifically, the evidence cures one of the evidentiary defects that had previously existed.  Therefore, the claim of entitlement to service connection for phlebitis of the right leg is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.   



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for phlebitis, right leg is reopened.   

REMAND

Having determined that the Veteran's claim of entitlement to service connection for phlebitis of the right leg is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to the underlying service connection issue.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014).  The specific bases for remand are set forth below.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the McLendon criteria are met in this case.  The evidence reflects that the Veteran is currently diagnosed with right lower extremity edema, severe, likely post thrombotic syndrome.  The speculative opinions of medical professionals discussed above are enough to trigger VA's duty to provide a medical examination with regard to factors (2), (3), and (4) of McLendon.  


In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran asking him to identify the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his phlebitis of the right leg.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, must be obtained, to the extent possible, and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of the phlebitis of the right leg.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include STRs, post-service treatment records, a history obtained from the Veteran, the clinical evaluation, the examiner must provide a medical opinion as to all of the following:  

(a)  Whether the Veteran's phlebitis of the right leg preexisted his entrance into service in April 1943.  The examiner must provide a complete and detailed rationale for any conclusion reached.  The legal requirements for this determination are different than those typically applicable to questions asked by the Board.  The Board is intentionally not asking for an opinion based in an "at least as likely as not" standard and an opinion based on that standard will not be adequate as a matter of law.  Rather, if the examiner determines that the right leg phlebitis preexisted the Veteran's entrance into service, the Board asks the examiner to express the degree of confidence in, i.e., how sure he or she is of, that conclusion and why.  

(b)  If the examiner determines that the Veteran's phlebitis preexisted his entrance into service, then the examiner must provide an opinion as to whether the preexisting phlebitis did not chronically worsen beyond its natural progression during his service from April 1943 to February 1946.  The Board is intentionally asking for an opinion regarding a negative, i.e., whether the preexisting phlebitis did not chronically worsen beyond its natural progression during his service as this is based on the legal standard applicable to this question.   The examiner must provide a complete and detailed rationale for any conclusion reached.  The legal requirements for this determination are different than those typically applicable to questions asked by the Board.  The Board is intentionally not asking for an opinion based in an "at least as likely as not" standard and an opinion based on that standard will not be adequate as a matter of law.  Rather, the Board asks the examiner to express the degree of confidence in, i.e., how sure he or she is of, that conclusion and why.  .

3.  Thereafter, re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, furnish to him and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


